UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 5/4/2021
                                                                       :
RANDY SWINSON,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-1684 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
CITY OF NEW YORK, et al.,                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Pro se Plaintiff filed the instant action on February 26, 2020, bringing false arrest and

excessive force claims against the City of New York and four police officers based on alleged

injuries sustained during his June 2, 2019 arrest. Dkt. No. 2. The underlying criminal

proceeding against Plaintiff is still pending and he is detained. On June 19, 2020, the Court

stayed this action pending the final resolution of that criminal proceeding. Dkt. No. 13. The

parties have submitted joint status letters on the criminal proceeding every eight weeks. See Dkt.

Nos. 15, 20, 22, 24, 25, 26. The most recent letter was filed on April 7, 2021 and states that

Plaintiff was scheduled for an appearance in his criminal matter on April 21, 2021. Dkt. No. 26.

The letter stated it would provide another status update to the Court by June 2, 2021. Id.

        On April 30, 2021, Plaintiff wrote to the Court requesting that the Court dismiss his case

without prejudice because he is unable to pursue the case due to his injuries and because he has

retained counsel who will be consolidating his federal cases into a state case in which she

represents Plaintiff. Dkt. No. 27. Defendants have not responded to this letter.

        It is hereby ORDERED that the parties shall submit a joint letter to the Court by May 21,
2021, proposing dates and times for a telephone conference with the Court to discuss Plaintiff’s

letter. Defendants are directed to coordinate with Plaintiff and his new counsel.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.


       SO ORDERED.


Dated: May 4, 2021                                   __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
